Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Examiner considers claims 1 & 5 to constructively elect the bubble generator of Figures 9-10.  This is in view of the blowing fan being directly assigned to the bubble generator, as opposed to being assigned to a distinct dry apparatus.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bubble spray part” in claim 1, “wash liquid dispersing member” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has applied 112(f) interpretation to “bubble spray part” to correspond with the following structure: a conduit/channel (see Applicant’s Figures 5, 9-10, bubble spray part 71).  

Examiner has applied 112(f) interpretation to “wash liquid dispersing member” to correspond with the following structure: an obstruction in the flow path of the wash liquid which scatters/distributes/spreads the wash liquid upon contact (see Applicant’s Figures 5-7, & 10, wash liquid dispersing member 72).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A bubble generator for a washing machine” in the preamble, and further recites “a blowing fan”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-12, washing machine 1, drying apparatus 60, blowing fan 61, bubble generator 70).  The blowing fan 61 is not part of the bubble generator 70, but rather comprises part of the distinct dry apparatus 60 (see MPEP 2173.03, "Correspondence Between Specification and Claims").
Claim 1 recites “a bubble spray part formed in a duct having opposite open ends” on line 2.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-12, bubble spray part 71).  The bubble generator appears to be a conduct, rather than “formed in a duct”.  If Applicant intended to mean the bubble spray part is a duct, then this must be rephrased to “formed as a duct”.  
Claim 7 recites “a center rib is formed in a longitudinal direction of the bubble spray part at a center of the bubble spray part”, and “the wash liquid jet nozzle is provided to face one end of the center”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 4-6, 9-10, blowing fan 61 & 77, dry duct 63, discharge duct 65, bubble generator 70 & 70’, bubble spray part 71, wash liquid dispersing member 72, wash liquid jet nozzle 73).  The center rib appears to pertain to Applicant’s Figures 4 & 6, wherein the bubble spray part and discharge duct are bent/oriented downwardly with respect to the dry duct and associated blowing fan.  The wash liquid jet nozzle is located at/above the top end of the wash liquid dispersing member, which is embodied as a vertically-oriented flat plate.  Claim 1 however, invokes the embodiment of Figures 9-10, which has a distinct arrangement of the wash liquid jet nozzle which appears to be centrally located and does not have the same downward bend/orientation for the bubble spray part.  The recited relationship in claim 7 does not appear to be applicable to claim 1, as this appears to be combining features of embodiments in an inconsistent manner (see MPEP 2173.03, "Correspondence Between Specification and Claims").      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20040037855, “Kim”).
Kim teaches a bubble generator for a greenhouse comprising:

For Claim 1:
A bubble generator for a washing machine (see Figure 2, bubble generator 20) comprising: 
a bubble spray part formed in a duct having opposite open ends (see Figure 2, tube 21)); 
a wash liquid jet nozzle provided inside the bubble spray part and configured to jet wash liquid (see Figure 2, spray nozzle 23); 
a blowing fan provided at a rear end of the bubble spray part and configured to blow air in a direction in which the wash liquid jet nozzle jets the wash liquid (see Figure 2, air fan 24); and 
a porous plate member provided at a front end of the bubble spray part and including a plurality of holes, wherein when the wash liquid jetted from the wash liquid jet nozzle collides with the porous plate member, bubbles are generated (see Figure 2, screen 22.  machine translation, [0055]).

For Claim 4:
The bubble generator for the washing machine of claim 1, wherein the porous plate member comprises a perforated mesh or screen mesh (see Figure 2, screen 22).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20040037855, “Kim”) as applied to claim 1 above, and further in view of Cho et al. (KR 20160058645, “Cho”).


Kim teaches claim 1.
Kim does not teach the following: 

For Claim 2:
The bubble generator for the washing machine of claim 1, further comprising: 
a wash liquid dispersing member provided in front of the wash liquid jet nozzle and configured to disperse the wash liquid jetted from the wash liquid jet nozzle.

Examiner however, considers it well-known for bubble/foam generators to include such a dispersing member and refers to Cho, who teaches a bubble/foam generator using multiple meshes so as to minimize the amount of foam liquid and to generate large diameter foam (see Cho’s Figures 1-2, blowing fan 20, foam liquid nozzle 30, first mesh 42, second mesh 44.  Machine translation, [0046]-[0050]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and more particularly to apply multiple meshes/screens as taught by Cho so as to minimize liquid foam flowing down Kim’s screen 22 as well as increase the diameter of the bubbles.  


For Claim 3:
The bubble generator for the washing machine of claim 2, wherein a surface of the wash liquid dispersing member facing the wash liquid jet nozzle is formed in any one of a spherical shape, a conical shape, a flat surface, a curved surface and a porous plate (refer to claim 2 rejection.  see Cho’s Figures 1-2, first mesh 42).  Examiner further notes case law regarding change in shape (see MPEP 2144.04, “Change in Shape”).  

For Claim 5:
The bubble generator for the washing machine of claim 4, wherein the porous plate member is formed in a convex shape protruding in the direction in which the wash liquid jet nozzle jets the wash liquid (refer to claim 2 rejection.  see Cho’s Figures 1-2, second mesh 44).  Examiner considers this would be an obvious change in shape of Kim’s screen 22, and further cites Cho’s second mesh 44 as teaching such a shape.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20040037855, “Kim”).
Kim teaches claim 1.
Kim teaches the following of claim 6 except where underlined:

For Claim 6:
The bubble generator for the washing machine of claim 1, wherein: 
the bubble spray part includes a rectangular cross-section (see Figure 2, tube 21), and 
the wash liquid jet nozzle is disposed at a center of the rectangular cross-section (see Figure 2, spray nozzle 23).

Examiner however, considers changing the shape of tube 21 to be rectangular in cross-section would be an obvious change in shape (see MPEP 2144.04, “Change in Shape”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambert (US 3780812) teaches an apparatus for generating fire-fighting foam (see Figure 6, fan 25, perforated member 29, non rotatable spray nozzle 67).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718